UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 15, 2016 SeaWorld Entertainment, Inc. (Exact Name of Registrant as Specified in Charter) Delaware(State or Other Jurisdiction of Incorporation) 001-35883 (Commission File Number) 27-1220297(IRS Employer Identification No.) 9205 South Park Center Loop, Suite 400 Orlando, Florida (Address of Principal Executive Offices) (Zip Code) (407) 226-5011 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8−K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⃞ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⃞ Soliciting material pursuant to Rule 14a−12 under the Exchange Act (17 CFR 240.14a−12) ⃞ Pre−commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d−2(b)) ⃞ Pre−commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e− 4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year.
